Citation Nr: 0933546	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for spinal stenosis, L2-L3 and L3-L4.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which continued the 
Veteran's 60 percent disability rating for his spinal 
stenosis, L2-L3 and L3-L4 in response to his November 2006 
claim for an increased rating.  The claims file was 
transferred to the RO in Montgomery, Alabama, in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain, demonstrable muscle spasm and the 
absence of ankle jerk, and little intermittent relief.

2.  The Veteran's spine disability results in abnormal gait.

3.  The Veteran has not had incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  The Veteran has not been found to have forward flexion of 
the cervical spine 15 degrees or less, or forward flexion of 
the thoracolumbar spine 30 degrees or less.

5.  The Veteran does not have ankylosis of the spine.

6.  The Veteran's neurological condition, sciatica (sciatic 
neuritis), is, at most, mild.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for a spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Codes 5238, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated December 2006 and March 2009, provided to the 
Veteran before the February 2007 rating decision, and the May 
2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The 
December 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its March 2009 letter to the Veteran.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The AOJ readjudicated the claim and issued 
a supplemental statement of the case in May 2009.  Thus, the 
timing defect in the notice has been rectified. 

In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA medical 
records, and available private treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination in December 2006.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran was initially granted service connection for 
spinal stenosis, L2-L3 and L3-L4, and assigned a disability 
rating of 40 percent, effective April 26, 1967.  In an August 
1992 rating decision, which effectuated a May 1992 Board 
decision, the Veteran's disability rating was increased to 
100 percent pursuant to 38 C.F.R. § 4.30 from February 12, 
1991 to May 31, 1991, and to 60 percent as of June 1, 1991.  
In November 2006, the Veteran filed a claim for an increased 
rating for his spinal stenosis, L2-L3 and L3-L4.

The Veteran's spinal stenosis is currently rated 60 percent 
disabling under Diagnostic Code 5293, which covers pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  This Diagnostic Code 
was modified on September 23, 2002, and again on September 
26, 2003; the Veteran is entitled to the highest disability 
rating for which he is eligible.  See VAOPGCPREC 3-2000.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5238, 5243 (2009).

Pursuant to Note (1), for purposes of evaluations under 
Diagnostic Codes 5238 and 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5238, 5243 (2009).

The Board notes that, pursuant to 38 C.F.R. § 4.14, the 
Veteran would receive a single rating for his spine 
disability under Diagnostic Codes 5238 and 5243, because 
evaluation of the same manifestation under different 
diagnoses is to be avoided.

The Veteran contends in his April 2008 substantive appeal 
that his back condition has worsened, causing him to be less 
mobile.  He reports that he is unable to do any prolonged 
standing, sitting, bending, or moving without severe pain and 
suffering.

The Veteran has multiple medical records showing treatment of 
his spine.  In January 1987, the Veteran's private physician 
diagnosed him with a midline lumbar disc versus spinal 
stenosis.  Another private physician found that a magnetic 
resonance imaging (MRI) revealed that the Veteran was status-
post posterior spinal fusion from L4 to S1, and the results 
were suggestive of spinal stenosis at 3-4 and 2-3 
intervertebral spaces.

In February 1991, another private physician diagnosed the 
Veteran with lumbar spinal stenosis at L2-L4.  Another 
private physician found that an MRI showed severe central 
canal stenosis at L3-4, and slightly less severe stenosis at 
L2-3.  Neither the Veteran's left nor right root sleeves at 
those levels filled normally.  The L5-S disc space was 
markedly narrowed.

In July 1994, the Veteran's private physician noted that he 
had undergone surgery for his spine in 1992.  The physician 
diagnosed the Veteran with postoperative changes, a ventral 
defect at L3-L4 level which was thought to represent a 
bulging disc with very slight compression of the anterior 
thecal sac, and some postoperative enhancing scar in the left 
L3-L4 intervertebral foramen.

In July 2006, the Veteran's private physician found that an 
MRI showed disc degeneration throughout the lumbar spine, 
quite severe at L2-3; a small intervertebral disc at the 
caudal end of the spine, closest to L5-S1, with possible 
transitional lumbar vertebral anatomy; grade I 
spondylolisthesis at L3-4 with mild to moderate central canal 
stenosis; a 6x10 millimeters extruded herniated disc fragment 
in the right ventral lateral spinal canal which effaces and 
indents the right lateral aspect of the thecal sac and 
contributes to spinal stenosis; a prominent facet hypertrophy 
at L3-4 which may contribute to the extruded disc fragment 
impingement on the right neuroforamin; surgically absent 
posterior elements of L3 and L4; chronic facet hypertrophy 
and small diffuse posterior osteophytes at L2-3; mild diffuse 
annular disc bulges at T12-L1, L1-2, and L4-5; and a small to 
moderate annular tear in the posterior margin of the L4-5 
disc.

In August 2006, the Veteran's private physician diagnosed the 
Veteran with lumbar radiculitis, degenerative disc disease of 
the lumbar spine, and a protruding lumbar disc.  He treated 
the Veteran with a tansforaminal epidural steroid injection 
at L2-3 and L3-4, both on the right, under fluoroscopy.

In September 2006, the Veteran's private physician diagnosed 
the Veteran with lumbar radiculitis and a protruding lumbar 
disc.  He treated the Veteran with another tansforaminal 
epidural steroid injection at L2-3 and L3-4, both on the 
right, under fluoroscopy.

In December 2006, the Veteran was provided with a VA 
examination of his spine.  The Veteran reported that his back 
pain had been worsening for the past ten years, and that for 
the past three years he has been unable to ride a tractor, 
walk more than a block, or fish.  The Veteran reported having 
lumbar surgery in 1953 and 1990, as well as the 
aforementioned nerve block injections in August and September 
2006.  The Veteran also reported a history of fatigue; 
decreased motion; stiffness; weakness; and daily, moderate, 
radiating pain.  The Veteran stated that his low back pain 
radiates to his legs, and causes constant burning in the 
front of his right thigh, and numbness in his right leg.  He 
stated that this radiating pain makes him unable to stand, 
unable to bend down or look up, and dizzy when looking up or 
down.  The Veteran also reported experiencing weekly flare-
ups, lasting hours at a time, which result in an additional 
50 percent loss of function.  The Veteran stated that he had 
not required emergency room treatment or physician-prescribed 
bed rest in the past 12 months.  On examination, the Veteran 
did not have gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reverse lordosis.  The Veteran 
also did not have cervical spine ankylosis or thoracolumbar 
spine ankylosis.  Radiologic imaging study results showed 
extensive multilevel degenerative disc disease and facet 
hypertrophy with joint space narrowing most severe at L3-L4 
and L2-L3, where asymmetric narrowing results in slight 
dextroscoliosis of the lumbar spine centered at L3, as well 
as sacralization of L5.  The VA examiner diagnosed the 
Veteran with spinal stenosis at L2-3 and L3-4, with bilateral 
sciatica secondary to residuals of a back injury, with right 
leg shortening; residuals of lumbar disc surgery; 
degenerative joint disease of the lumbar spine, severe at L2-
3; and a moderate tear of the posterior margin of the L4-5 
discs.  The VA examiner noted that the Veteran's spine 
condition includes low back pain radiating to his legs, and 
causes decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness or fatigue, and decreased 
strength.  The VA examiner also noted that the Veteran 
reported retiring in 1995 from his job as a court clerk 
because his back condition rendered him unable to use the 
stairs in the building, which lacked an elevator.

In April 2007, the Veteran's private physician wrote a letter 
stating that the Veteran's medical problems are getting 
worse, and have been for a number of years.  He diagnosed the 
Veteran with degenerative joint disease in his back and hips, 
central canal stenosis, and a herniated disc that is 
fragmented over the right side.  He also noted that the 
Veteran has pain and numbness in his right leg, difficulty 
getting up from a sitting position, and difficulty walking.  
The physician opined that the Veteran's "percent of 
disability has increased."

As noted above, the Veteran's spinal stenosis is currently 
rated 60 percent disabling under Diagnostic Code 5293, which 
covers pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Because that 
rating is protected, the Veteran would only be rated under 
the current rating code if it yields a rating higher than 60 
percent.  See VAOPGCPREC 3-2000.

Under the current regulations, which became effective 
September 26, 2003, the Veteran's spine disability does not 
qualify for a rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  At his December 2006 VA examination, the Veteran 
stated that he had not required emergency room treatment or 
physician-prescribed bed rest in the past 12 months.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the highest evaluation for which the Veteran would 
be eligible under 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 
5243 (2009), is 20 percent, for his abnormal gait.  In the 
December 2006 VA examination, the examiner found that the 
Veteran favors his right leg, and has a limping gait.

The Veteran would not be entitled to a rating higher than 20 
percent for his spine disability under Diagnostic Codes 5238, 
5243, because he has not been found to have forward flexion 
of the cervical spine 15 degrees or less, or forward flexion 
of the thoracolumbar spine 30 degrees or less.  Moreover, the 
December 2006 VA examiner found that the Veteran does not 
have ankylosis of either the cervical or thoracolumbar spine.

With respect to the Veteran's neurological symptoms, the 
Board notes that the Veteran was found on his December 2006 
VA examination to have low back pain radiating to both legs 
(more so to the right leg), causing constant burning in the 
front of the right thigh.  Sensory examination revealed a 
rating of 1/2 on a vibration test of the left and right lower 
extremities.  Additionally, a reflex examination revealed 
deficiencies on the left and right lower extremities on knee 
and ankle jerk.  A positive Lasegue's sign was noted in each 
lower extremity.  The examiner also found decreased vibration 
in his hands and feet.  The VA examiner diagnosed the veteran 
with sciatica (sciatic neuritis).  In April 2007, the 
Veteran's private physician noted that the Veteran reported 
having pain and numbness in his right leg.

Under the current regulations, the Veteran would be entitled 
to a separate rating of 10 percent for each lower extremity 
for his mild sciatica under 38 C.F.R. § 4.124a, Diagnostic 
Code 8620.  The Veteran's sciatica would be rated as mild 
because his test results on his December 2006 VA examination 
were primarily normal or hypoactive.

Using the Combined Ratings Table listed at 38 C.F.R. § 4.25, 
and the rules pursuant to the Bilateral Factor at 38 C.F.R. 
§ 4.26, the ratings of 10 and 10 would first be combined to 
yield a rating of 19.  Ten percent of that value (1.9, 
rounded up to 2) would then be added (not combined), to yield 
a total of 21.  The value of 21 (representing the combined 
rating for bilateral sciatica) would then be combined with 20 
(representing the rating for abnormal gait), to yield a 
rating of 37.  The rating of 37, in turn, would be rounded up 
to the nearest number divisible by ten, 40.  Therefore, under 
the regulations in effect as of September 26, 2003, the 
Veteran is entitled to a disability rating of 40 percent.  
Because the Veteran's disability rating of 60 percent under 
the prior regulations is protected, the Veteran retains his 
60 percent disability rating, even though he would only be 
entitled to a rating of 40 percent under the new regulations.  
See VAOPGCPREC 3-2000.

The Board emphasizes that Diagnostic Code 5293, under which 
the Veteran retains his 60 percent rating, incorporates both 
orthopedic and neurological conditions.  The Veteran is not 
entitled to receive a rating under Diagnostic Code 8620 in 
addition to his rating under Diagnostic Code 5293, because 
that would create a situation in which he was being 
compensated twice for the same condition, in violation of the 
rule against pyramiding.  38 C.F.R. § 4.14 (2009).

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Diagnostic Codes 5238 and 5243 
contemplate ratings with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Even with consideration of 
pain on movement, at no point did the Veteran's service-
connected back disability fall within the criteria warranting 
more than an 80 percent combined evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for a spine 
disability might be warranted for any period of time during 
the pendency of this appeal.  However, there is no evidence 
that the Veteran's spine disability has been persistently 
more severe to be rated under the criteria as explained above 
for separate periods.

The Board has considered the issue of whether the Veteran's 
spine disability and associated neurological disabilities, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  This issue is discussed below.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).


ORDER

A disability rating in excess of 60 percent for spinal 
stenosis, L2-L3 and L3-L4 is denied.


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has submitted evidence 
that he is unemployable due to his spine condition.  See, 
e.g., the December 2006 VA examination report.  Additionally, 
the Veteran has not engaged in employment since 1995.  
Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Moreover, 
the Veteran's representative, in his July 2009 Written Brief 
Presentation, argued that "it is difficult to [imagine] a 
man with back pain this severe being able to maintain any 
type of gainful employment."  Since entitlement to a TDIU is 
part of the Veteran's increased rating claim, the proper 
remedy here is for the Board to remand, rather than refer, 
the TDIU issue to the AOJ for proper development and 
adjudication.

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Second, the Board is referring the TDIU on appeal to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran has the following service-connected disabilities: 
moderate neurological impairment of the hands, rated 40 and 
30 percent disabling; moderate neurological impairment of the 
feet, rated 20 percent disabling for each foot; and spinal 
stenosis, L2-L3 and L3-L4, rated 20 percent disabling.  His 
combined service-connected disability rating is currently 80 
percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Thus, he satisfies the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

There is also some evidence of marked interference with 
employment, such that a referral of the increased rating 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 3.321(b).  As noted above, the Veteran has not 
been employed since 1995, and, in his December 2006 VA 
examination, the examiner related his unemployment to the 
symptoms of his spine condition.  In light of this evidence, 
an extra-schedular evaluation is for consideration.

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  Submit the TDIU and increased rating 
issue to the Under Secretary for Benefits 
or Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), is 
based on the fact that the schedular 
ratings are inadequate to compensate for 
the average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such 
as frequent hospitalization or marked 
interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason 
of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  The Veteran's service-
connected disability, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  If the AOJ finds that an 
additional VA examination is necessary in 
order to decide the claim, such 
examination should be scheduled and 
conducted.

3.  After completion of the above, 
readjudicate the claims for TDIU and an 
increased rating on an extra-schedular 
basis, in light of the additional evidence 
obtained.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


